        Case 1:20-mc-00122-JDB Document 1 Filed 12/04/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


The Regents of the University of California
1111 Franklin Street
Oakland, CA 94607                                                   Case: 1:20−mc−00122
                                                  Misc. Action No. ______________
                                                                    Assigned To : Bates, John D.
         Petitioner (ITC Complainant)                               Assign. Date : 12/4/2020
v.                                                                  Description: Misc.

Feit Electric Company, Inc.                       Consumer Lighting (U.S.) LLC
4901 Gregg Road                                   d/b/a GE Lighting
Pico Rivera, CA 90660                             1975 Noble Road
                                                  East Cleveland, OH 44112
Home Depot Product Authority, LLC
2455 Paces Ferry Road                             Savant Systems, Inc.
Atlanta, GA 30339                                 45 Perseverance Way
                                                  Hyannis, MA 02601
Home Depot U.S.A., Inc.
2455 Paces Ferry Road                             General Electric Company
Atlanta, Georgia 30339                            5 Necco Street
                                                  Boston, MA, 02210
The Home Depot, Inc.
2455 Paces Ferry Road                             Satco Products, Inc.,
Atlanta, Georgia 30339                            110 Heartland Boulevard
                                                  Brentwood, NY 11717
IKEA Supply AG
Grtissenweg 15                                           Respondents (ITC Respondents)
CH-4133 Pratteln Switzerland

IKEA U.S. Retail LLC
420 Alan Wood Road
Conshohocken, PA 19428

IKEA of Sweden AB
Tulpanvagen 8 Almhult
343 34 Sweden




                                              1
          Case 1:20-mc-00122-JDB Document 1 Filed 12/04/20 Page 2 of 7




   THE REGENTS’ UNOPPOSED AND EXPEDITED MOTION FOR ISSUANCE OF
           LETTER OF REQUEST PURSUANT TO 28 U.S.C. § 1782

       Petitioner The Regents of the University of California (“The Regents”), Complainant in

Certain Filament Light-Emitting Diodes and Products Containing Same (II), Investigation No.

337-TA-1220 before the U.S. International Trade Commission (“the ITC Investigation”),

respectfully requests that this Court issue, under its seal and signature, the attached Request for

International Judicial Assistance (“Letter of Request”) directed to the Chief Secretary for

Administration of Hong Kong, China, pursuant to the Hague Convention on the Taking of

Evidence Abroad in Civil or Commercial Matters (28 U.S.C. § 1782) (“the Hague Convention”).

The purpose of this request is to obtain documents and/or testimony relevant to the ITC

Investigation from the following foreign third party witness, Super Trend Lighting (Group) Ltd.

(hereinafter, “Foreign Entity Supplier”):

       Super Trend Lighting (Group) Ltd.

       1/F Green 18, No. 18
       Science Park East Avenue
       Shatin, Hong Kong


       Administrative Law Judge Clark S. Cheney, who presides over the ITC Investigation, has

recommended that the United States District Court for the District of Columbia issue the Letter of

Request. Judge Cheney’s Recommendation is attached hereto as Exhibit 1.

       The Regents submits that the requested testimony and documents are in the interest of

justice, that the Foreign Entity Supplier is not subject to service of subpoenas within the United

States, and that the Foreign Entity Supplier cannot be directly compelled to produce documents or

make witnesses available in the United States. The discovery sought is relevant to The Regents’

claims of patent infringement against Respondents.



                                                2
           Case 1:20-mc-00122-JDB Document 1 Filed 12/04/20 Page 3 of 7




        In accordance with LCvR 7(m), counsel for The Regents has conferred with Respondents’

counsel about requested relief in this motion, and Respondents do not oppose the relief requested.

        For these reasons, and others set forth more fully in the accompanying memorandum of

points and authorities, The Regents respectfully requests that the Court assign a Judge to this matter

and expedite the issuance of the attached Letter of Request, with the required enclosures, including

a set of requests for the production of documents and other things, a set of deposition topics, the

Protective Order, the Ground Rules, and the Complaint (Attachments A, B, C, D, and E,

respectively, to the Letter of Request) attached hereto as Exhibit 2.1 The Regents requests the

Court’s urgent attention because the period for fact discovery in the ITC Investigation concludes

on March 23, 2021, and trial is set to begin on July 12, 2021.




   1
       Per the State Department’s Guidelines, The Regents understands that Letters of Request to
       the Chief Secretary for Administration of Hong Kong do not require translation. See U.S.
       Department of State—Bureau of Consular Affairs, Hong Kong Country Information, Service
       of Process, available at https://travel.state.gov/content/travel/en/ legal/Judicial-Assistance-
       Country-Information/HongKong.html (last visited Nov. 20, 2020) (“Letters of Request and
       accompanying documents should be prepared in duplicate and do not require translation
       from English.”).
                                                  3
        Case 1:20-mc-00122-JDB Document 1 Filed 12/04/20 Page 4 of 7




Dated: December 3, 2020               Respectfully submitted,


                                      /s/ Brian J. Whittaker
                                      Brian J. Whittaker (D.C. Bar. No. 997952)
                                      Evan H. Langdon (D.C. Bar No. 1003057)
                                      NIXON PEABODY LLP
                                      799 9th Street NW, Suite 500
                                      Washington, DC 20001-5327
                                      Telephone: (202) 585-8000
                                      Facsimile: (202) 585-8080
                                      E-Mail: bwhittaker@nixonpeabody.com
                                      Regents_ITC2@nixonpeabody.com

                                      Seth D. Levy (D.C. Bar. No. 1026061)
                                      NIXON PEABODY LLP
                                      300 South Grand Avenue, Suite 4100
                                      Los Angeles, CA 90071-3151
                                      Telephone: (213) 629-6000
                                      Facsimile: (213) 629-6001

                                      Paulina M. Starostka (D.C. Bar. No. 241709)
                                      NIXON PEABODY LLP
                                      70 West Madison, Suite 3500
                                      Chicago, IL 60602-4224
                                      Telephone: (312) 977-4400
                                      Facsimile: (844) 709-6738

                                      Counsel for Petitioner (ITC Complainant)
                                      The Regents of the University of California




                                     4
          Case 1:20-mc-00122-JDB Document 1 Filed 12/04/20 Page 5 of 7

CERTAIN FILAMENT LIGHT-EMITTING DIODES AND                                Inv. No. 337-TA-1220
PRODUCTS CONTAINING SAME (II)

                                CERTIFICATE OF SERVICE

       I, Brian J. Whittaker, hereby certify that on December 3, 2020, copies of the
foregoing motion and accompanying memorandum and exhibits were caused to be served
upon the following via electronic mail:

Jennifer Dienes, Esq.
Office of Unfair Import Investigations
U.S. INTERNATIONAL TRADE COMMISSION
500 E Street, S.W.
Washington, D.C. 20436
jennifer.dienes@usitc.gov


On Behalf of Respondents General Electric Company,
Consumer Lighting (US) LLC d/b/a GE Lighting, and Savant
Systems, Inc.:

Patrick J. McCarthy, Esq.
GOODWIN PROCTER LLP
1900 N Street, NW
Washington, DC 20036
Email: PMcCarthy@goodwinlaw.com

On Behalf of Respondents IKEA Supply AG, IKEA U.S.
Retail LLC, and IKEA of Sweden AP:

David F. Nickel, Esq.
FOSTER, MURPHY, ALTMAN & NICKEL, PC
1150 18th Street NW, Suite 775
Washington, DC 20036
Email: dnickel@fostermurphy.com

On Behalf of Respondent Satco Products, Inc.:

Scott J. Bornstein, Esq.
GREENBERG TRAURIG, LLP
MetLife Building
200 Park Avenue, 38th Floor
New York, NY 10166
Email: bornsteins@gtlaw.com
          Case 1:20-mc-00122-JDB Document 1 Filed 12/04/20 Page 6 of 7

CERTAIN FILAMENT LIGHT-EMITTING DIODES AND                         Inv. No. 337-TA-1220
PRODUCTS CONTAINING SAME (II)

Certificate of Service – Page 2

On Behalf of Respondent Feit Electric Company, Inc.:

Jay H. Reiziss, Esq.
MCDERMOTT WILL & EMERY LLP
500 North Capitol Street, NW
Washington, DC 20001
Email: jreiziss@mwe.com

On Behalf of Respondents Home Depot Product Authority,
LLC, Home Depot U.S.A., Inc., and The Home Depot, Inc.:

Ryan K. Walsh, Esq.
JONES DAY
1420 Peachtree Street, NE
Suite 800
Atlanta, GA 30309
Email: rkwalsh@jonesday.com

On Behalf of Intervenor Signify North America Corporation:

Adam D. Swain, Esq.
ALSTON & BIRD LLP
950 F Street, NW
Washington, DC 20004
Email: adam.swain@alston.com

On Behalf of Non-Party Global Value Lighting LLC:

Jay Emerick, Esq.
KIRKLAND & ELLIS LLP
300 N. LaSalle
Chicago, IL 60654
Email: jay.emerick@kirkland.com




                                           /s/ Brian J. Whittaker
                                           Brian J. Whittaker (D.C. Bar. No. 997952)
                                           Evan H. Langdon (D.C. Bar No. 1003057)
                                           NIXON PEABODY LLP
Case 1:20-mc-00122-JDB Document 1 Filed 12/04/20 Page 7 of 7

                              799 9th Street NW, Suite 500
                              Washington, DC 20001-5327
                              Telephone: (202) 585-8000
                              Facsimile: (202) 585-8080
                              E-Mail: bwhittaker@nixonpeabody.com
                              Regents_ITC2@nixonpeabody.com

                              Seth D. Levy (D.C. Bar. No. 1026061)
                              NIXON PEABODY LLP
                              300 South Grand Avenue, Suite 4100
                              Los Angeles, CA 90071-3151
                              Telephone: (213) 629-6000
                              Facsimile: (213) 629-6001

                              Paulina M. Starostka (D.C. Bar. No. 241709)
                              NIXON PEABODY LLP
                              70 West Madison, Suite 3500
                              Chicago, IL 60602-4224
                              Telephone: (312) 977-4400
                              Facsimile: (844) 709-6738

                              Counsel for Petitioner (ITC Complainant)
                              The Regents of the University of California
